DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	In response to the response after final filed on 01/11/2021, claims 13–16 and 18–20 are allowed.  Claims 1–12 and 17 are cancelled.


EXAMINER’S AMENDMENT
4.	The listing of claims in the response represents the latest version of the claims in the application, except for claim 20.

	Claim 20 has been amended as follows:

20.	(Currently Amended)   An apparatus comprising:
at least one processor 
detect whether a performance of a system, which executes an application using a layered software environment that provides one or more lower layer software environments below an upper layer software environment, reaches a target performance;

vertically scale hardware resources used for executing the layered software environment in the system in response to the performance of the system not reaching the target performance based on a response time of the application and a central processing unit (CPU) usage rate before scaling of the first layer software environment based on a lock contention.

** End of EXAMINER’S AMENDMENT **


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 13 and 20, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“vertically scaling hardware resources used for executing the layered software environment in the system in response to the performance of the system not reaching the target performance based on a response time of the application and a central processing unit (CPU) usage rate before scaling of the first layer software environment based on a lock contention.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 21, 2021